Citation Nr: 0519182	
Decision Date: 07/14/05    Archive Date: 07/20/05

DOCKET NO.  02-16 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, including bipolar disorder and manic depression.


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from August 1972 to June 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2000 RO decision that denied service 
connection for an acquired psychiatric disorder.  The veteran 
filed a notice of disagreement in May 2001.  In October 2002, 
the RO issued a statement of the case, and the veteran timely 
perfected his appeal later that same month.


FINDINGS OF FACT

1.  The veteran's service medical records revealed treatment 
for and diagnoses of drug dependence and an antisocial 
personality disorder.

2.  The medical evidence, dating from 1999, shows that the 
veteran currently has diagnoses of depressive disorder, not 
otherwise specified; bipolar affective disorder; mood 
disorder; cocaine dependence; and alcohol dependence.

3.  The evidence does not include a medical nexus between the 
current acquired psychiatric disorders and the veteran's 
active service, either by a medical opinion or by a 
continuity of symptomatology.  


CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all the evidence in the veteran's 
claims folders, which includes, but is not limited to: the 
veteran's contentions herein; his service medical records; VA 
treatment records, dated from 1999 to 2003; and VA 
examinations for mental disorders, dated in October 2000 and 
in November 2004.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, all the evidence submitted by 
the veteran or on his behalf.  Rather, the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, on the claim.  

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303. 

Service connection for certain chronic diseases, including 
psychoses, will be presumed if they are manifest to a 
compensable degree within the year after active service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Personality disorders are not diseases or injuries within the 
meaning of the applicable legislation on VA compensation 
benefits, and service connection is prohibited for 
personality disorders.  38 C.F.R. §§ 3.303(c), 4.9, 4.127; 
Beno v. Principi, 3 Vet. App. 439 (1992).

Historically, the veteran served on active duty in the Army 
from August 1972 to June 1973.  A review of his service 
medical records revealed that he was hospitalized in March 
1973 after cutting his wrists following a hallucinogenic 
trip.  The report noted that the veteran was a chronic drug 
abuser, and that he used LSD, marijuana, downers and uppers.  
He remained hospitalized for thirteen days.  A mental status 
examination revealed no signs of psychosis or neurosis.  The 
hospitalization report noted discharge diagnoses of drug 
dependence, hallucinogens; and antisocial personality 
disorder, both chronic and severe.  A Chapter 13 physical 
examination, dated in April 1973, noted a normal psychiatric 
status.  The report of a mental status evaluation, completed 
at that time, noted an impression of no significant mental 
illness.  The veteran was administratively discharge from the 
service in June 1973.

In February 2000, the veteran filed his claim seeking service 
connection for an acquired psychiatric disorder.  In support 
of his claim, VA treatment records dated from 2000 to 2004, 
were retrieved from VA medical centers in Austin, Texas; Los 
Angeles, California; Knoxville, Tennessee; and Orlando, 
Florida.  A review of these records revealed treatment for a 
variety of conditions, including substance abuse, bipolar 
disorder, anxiety, depression and suicidal ideations.  These 
report noted the veteran's history of an inservice suicide 
attempt.  It also noted the veteran's complaints of severe 
depression since 1973, as well as his history of self-
medicating this condition for many years with marijuana.  

In October 2000, a VA examination for mental disorders was 
conducted.  The report noted the veteran's inservice 
treatment for polysubstance abuse and antisocial personality.  
The veteran reported that following his discharge from the 
service, he had no other psychiatric treatment until 1999, 
when he indicated that he was diagnosed with bipolar disorder 
in Knoxville, Tennessee.  The report noted that the veteran 
had seriously been injured in a motorcycle accident in April 
1987.  Mental status examination revealed the veteran to be 
neat and clean.  He was cooperative, fully oriented, and 
without evidence of psychosis.  Speech was logical and goal-
directed.  His mood was mildly depressed, and he reported 
difficulty sleeping.  The examiner noted that based on his 
history, the veteran has long-term problems with impulse 
control.  The report concluded with diagnoses of history of 
bipolar disorder, not seen on present examination, and mood 
disorder related to head injury.

In November 2004, a second VA examination for mental 
disorders was conducted.  The VA examiner noted that he had 
reviewed the veteran's claims folder, as well as his "CPRS 
computer record."  The report noted the veteran's history of 
polysubstance dependence, primarily alcohol and marijuana.  
The report also noted that the veteran was involved a motor 
vehicle accident in 1987, and that he has a seizure disorder 
secondary to the motor vehicle accident.  Following a mental 
status examination, the report concluded with diagnoses of 
polysubstance dependence, and depressive disorder, not 
otherwise specified.  The VA examiner then opined that these 
conditions are less likely than not related to his military 
service.

An acquired psychiatric disorder, such as a psychoneurosis or 
psychosis, was not found during service.  There is no 
evidence of a psychosis within the first year after active 
duty as required for presumptive service connection.  

The first reported post-service medical treatment for a 
psychiatric disorder is not until 1999, over twenty-five 
years after the veteran's discharge from service. 

There is no competent medical evidence linking a chronic 
acquired psychiatric disorder, first shown several years 
after the veteran's service, with his active duty service.  
In the November 2004 VA mental examination, the VA examiner, 
based upon a complete review of the record, as well as his 
own mental status examination of the veteran, diagnosed him 
with polysubstance dependence, and depressive disorder, not 
otherwise specified.  He further opined that these conditions 
are less likely than not related to the veteran's military 
service. 

Although the veteran contends that his current psychiatric 
disorder resulted from his military service, he, as a layman, 
does not have competence to give a medical opinion on 
diagnosis or etiology of a condition. Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Consequently, lay assertions of 
medical diagnosis cannot constitute evidence upon which to 
grant the claim for service connection.  Lathan v. Brown, 7 
Vet. App. 359, 365 (1995).

The weight of the credible evidence demonstrates that a 
chronic acquired psychiatric disorder, including depressive 
disorder, began years after the veteran's active duty and was 
not caused by any incident of service.  The condition was 
neither incurred in nor aggravated by service.  As the 
preponderance of the evidence is against the claim for 
service connection for an acquired psychiatric disorder, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Veterans Claims Assistance Act of 2000

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  This 
law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and provides an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159(b) and (c) (2004).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II), held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits, and 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  18 Vet. App. at 120-121. 

The RO's October 2001 letter, the October 2002 statement of 
the case, and supplemental statements of the case issued 
herein, advised the veteran what information and evidence was 
needed to substantiate his claim herein and what information 
and evidence had to be submitted by him, namely, any 
additional evidence and argument concerning the claimed 
condition and enough information for the RO to request 
records from the sources identified by the veteran.  In this 
way, he was advised of the need to submit any evidence in his 
possession that pertained to the claim.  He was specifically 
advised that it was his responsibility to support the claim 
with appropriate evidence.  Finally, the documents advised 
him what information and evidence would be obtained by VA, 
namely, records like medical records, employment records, and 
records from other Federal agencies.  

In this case, although the VCAA notice letter that was 
provided to the veteran did not specifically contain the 
"fourth element" (i.e., tell the claimant to provide any 
relevant evidence in his or her possession), the Board finds 
that he was otherwise fully notified of the need to give to 
VA any evidence pertaining to the claim.  When considering 
the notification letter and the statement of the case, as a 
whole, the Board finds that he was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
This has been accomplished, and although full content 
complying notice may not have been given prior to the 
adjudication appealed, that did eventually occur, together 
with appropriate due process.  Thus, the Board considers VA's 
notice requirements met.   

With respect to the VA's duty to assist, the RO obtained, or 
made reasonable attempts to obtain, all relevant evidence 
identified by the veteran.  Thus, the Board is not aware of a 
basis for speculating that any other relevant VA or private 
treatment records exist that have not been obtained.  In 
addition, the veteran has been provided with VA examinations 
for mental disorders. 38 C.F.R. § 3.159(c)(4)(i).  Thus, the 
Board finds that VA has satisfied the duty to assist the 
veteran with regard to his claim.  


ORDER

Service connection for an acquired psychiatric disorder is 
denied.


	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


